If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


DEARBORN HILLS CIVIC ASSOCIATION, INC,                               UNPUBLISHED
                                                                     May 26, 2022
               Plaintiff-Appellant,

v                                                                    No. 356608
                                                                     Wayne Circuit Court
GHENWA NASSER, JORAISH DAOUD also                                    LC No. 19-007919-CH
known as GORAISH DAOUD and JOURAISH
DAOUD, and NASSER BEYDOUN,

               Defendants-Appellees.


Before: BORRELLO, P.J., and SHAPIRO and HOOD, JJ.

SHAPIRO, J. (concurring).

        While I do not fully subscribe to the majority’s analysis regarding the questions of pleading
and procedure, I concur because the trial court was aware of all the circumstances, considered the
issue and found that no fraud had occurred. I see no clear error in that finding and so agree the
trial court’s decision should be affirmed.


                                                              /s/ Douglas B. Shapiro




                                                -1-